The action of the relators is prosecuted on behalf of the state, under the authority of sec. 65-1514, *Page 631 
which declares that "all contracts or agreements made in violation of sec. 65-1507 shall be void." The complaint alleges that the action is prosecuted under the authority of sec. 1514 for a failure on the part of the defendants to observe and comply with the provisions of sec. 65-1507. Now, if sec. 65-1507 is merely permissive or directory and not mandatory, then, of course, no cause of action is stated against anyone by the complaint herein. Whether mandatory or permissive, it seems clear to me that no cause of action is stated against either McKelvey or Stemmer, for the reason that it is nowhere alleged, nor is it contended, that either of them received or benefited from any payment made by the state for or on account of the lease or purchase of the machinery and equipment in question. On the other hand, if sec. 65-1507, standing alone, is mandatory, or, when construed in connection with the rest of the act, is mandatory, then there can be no reasonable doubt but that a cause of action is stated against the Bunting Tractor Company as vendor of the property described.
Sec. 65-1507, if considered as standing alone and having been incorporated in the act under the circumstances as set forth in the opinion of Mr. Justice Budge, is permissive only, and would leave the procedure mentioned in that section optional with the purchasing agent. Here, however, it does not seem to me that we can safely consider and pass upon sec. 65-1507 as if standing alone, for the very persuasive reason that it is a part of chapter 15 which comprises sixteen sections prescribing the duties of the purchasing agent, the manner of making purchases and the obligations and liabilities of those dealing with the purchasing agent or the state in relation thereto. The original act was chapter 128 of the 1919 Sess. Laws. Section 6 of that act was the same as sec. 1507 of chapter 65 of the present code. Sec. 6 was immediately followed by sec. 7, which corresponds exactly with sec. 1508 of the present statute.
Now, turning to sec. 65-1507, we find that it says that the "state purchasing agent in making purchase . . . . may
advertise, as hereinafter provided, and award contracts in the name of the state," etc. The only provision in the law, to *Page 632 
which the expression "as hereinafter provided" can possibly refer, is the section immediately following (1508) which goes into detail with reference to the requirement that the commissioners and superintendents of departments "shall" make itemized statements of supplies needed and that notice "shall" be given in one or more newspapers for at least ten days; and that bids shall be called for and opened at a specified time and place; and that the contracts shall be awarded to the lowest responsible bidder. It also provides, "which noticeshall also state that detailed statements of supplies to be furnished [are] on file at the office of the state purchasing agent and subject to inspection, and shall also specify that ata certain time, to be therein mentioned, said proposals will be opened, and contracts awarded to the lowest responsible bidder."
It seems to me, after an extended examination and consideration of these several provisions, that the expression "as hereinafter provided," contained in sec. 1507, was intended to refer to the subsequent section and to embody and point to the provisions thereof as the specific detail and directions as procedure to be followed in calling for bids and awarding contracts; and although the word "may" was used in the first sentence, the word "shall" is used throughout the remainder of the act, and if it was not intended to be mandatory, it would render secs. 1510 and 1514 wholly meaningless and ineffectual. In other words, to hold that the provisions of secs. 65-1507 and 1508 are mandatory, with reference to the advertisement for bids and awarding of contracts, results in giving meaning and effect to secs. 1510 and 1514, as written; whereas, to hold that those sections (1507 and 1508) are merely permissive, amounts to holding the two latter sections (1510 and 1514) as of no effect whatever, and would place the legislature in the position of having adopted these two sections, when, in truth and fact, they knew and intended at the time that they would have no effect whatever. For these reasons, I am constrained to hold that sec. 65-1507 was intended to be mandatory and is to be read and construed in pari materia with sec. 1508. *Page 633 
My conclusion upon the whole matter is that, for the foregoing reasons, the judgment of the district court should be reversed and the cause should be remanded, with directions to the trial court to sustain the demurrers of McKelvey and Stemmer and their sureties to the complaint, and to overrule the demurrer of the defendant Bunting Tractor Co.; and to also overrule the demurrer of the plaintiff to the amended separate answer of the Bunting Tractor Company. It is ordered accordingly. No costs awarded.
Holden, C. J., Givens, J., and Stevens, D. J., concur in the opinion of Justice Ailshie.